DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on October 21, 2021 has been entered. The claims pending in this application are claims 47-53, 55, 57-59, 62-65, and 68-70 wherein claims 49, 50, and 52 have been withdrawn due to the election of species mailed on September 20, 2019. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendments filed on October 21, 2021. Claims 47, 48, 51, 53, 55, 57-59, 62-65, and 68-70 will be examined. 

Claim Objections
Claim 47 is objected to because of the following informality: “without the contacting” in last line should be “without contacting the control nucleic acid molecule with the population of nucleic acid binding moieties”. 
Claim 55 is objected to because of the following informality: “said sequencing” should be “said sequencing nucleic acids of the cross-linked nucleic acid complex”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 47, 48, 51, 53, 55, 57-59, 62-65, and 68-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation “permitting degradation of the nucleic acid for at least 6 months” is 
added to independent claim 47 and can be read as “permitting degradation of the nucleic acid for at least 6 months at any kind of condition”. Although the specification describes that “[T]he likely double-strand breakage comprises age-degradation. The likely double-strand breakage comprises age-degradation for at least 1 year prior to said sequencing. The likely double-strand breakage comprises temperature-degradation. The likely double-strand breakage comprises temperature-degradation at room-temperature for at least 3 days” (see paragraphs [0009] and [0010] of US 2018/0119203 A1, which is US application of this instant application), nowhere in the specification describes such recitation recited in claim 47 since the specification only describes age-degradation for at least 1 year prior to said sequencing and does not describe degradation of the nucleic acid for at least 6 months at any kind of condition such as degradation by oxidation of nucleic acids, the degradation by hydrolysis of nucleic acids, the degradation by UV radiation of nucleic acids, the degradation by uncooled incubation of nucleic acids, or enzymatic degradation of nucleic acids (see original filed claims 13-19). Furthermore, in applicant’s remarks filed on October 21, 2021, applicant does not indicate which parts in the specification support above claim recitation recited in claim 47. 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47, 48, 51, 53, 55, 57-59, 62-65, and 68-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 is rejected as vague and indefinite in view of analyzing step because it is unclear what is analyzed by sequencing the nucleic acid molecule from the sample. Please clarify.  Note that applicant has not addressed this issue in the response filed on October 21, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47, 48, 51, 53, 55, 57-59, 62-65, 69, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Green, JR et al., (US 2015/0363550 A1, priority date: February 1, 2013)
in view of Wu et al., (Poster given at annual ISBER conference, 2009) and Zeligs (US 2004/0225004 A1, published on November 11, 2004). 
Regarding claims 47, 53, 55, 57-59, 62-65, 69, and 70, Green, JR et al., teach a method of analyzing a nucleic acid sample, the method comprising: obtaining a sample comprising a nucleic acid molecule, contacting the sample to a population of nucleic acid binding moieties (eg., histones) to form at least one nucleic acid complex (ie., a reconstituted chromatin), reacting the at least one nucleic acid complex to a cross-linking agent (eg., formaldehyde) such that physical linkage information of the nucleic acid molecule (ie., three dimensional structure of genomes) from the sample is preserved; analyzing by sequencing the nucleic acids of the cross-linked nucleic acid complex to obtain physical linkage information of the nucleic acid molecule (eg., sequencing the junction containing fragments using high throughput sequencing methods to generate a plurality of read pairs or sequencing the linked DNA segment), and assigning the 
physical linkage information to an assembled contig sequence as recited in claim 47 further comprising, prior to the analyzing step, ligating exposed ends of the nucleic acid molecule to one another as recited in claim 53, said sequencing the nucleic acid molecule from the sample generates read pair data that spans a genomic distance of at least 100 kilobases (kb) (eg., 1,500,000 read pairs) as recited in claim 55, further comprising, prior to the analyzing step, contacting a protease to the nucleic acid binding moiety as recited in claim 57 wherein the protease comprises proteinase K as recited in claim 58, the nucleic acid molecule is bound with reconstituted chromatin as recited in claim 59, the cross-linking agent is formaldehyde as recited in claim 63, the sample comprises a tissue sample as recited in claim 64, the tissue sample is a cancer tissue sample as recited in claim 65, the physical linkage information comprises long-range structure information relevant to the structure or relative position of fragments or features that are separated by at least 10 kilobases (kb) as recited in claim 69, and the physical linkage information comprises phasing information as recited in claim 70 (see abstract, paragraphs [0004] to [0042], [0048], [0060], [0062], [0063], [0080], [0082], [0088], [0097], [0111] to [0113], [0133], [0243], and [0245], Figure 4, and claims 1-6, 12-15, 22, 29, and 31-38).  Since the specification defines “N50” as “the size or other value used to measure the median member of a set of members, such as the median nucleic acid length in a nucleic acid sample, or the median contig length in a set of contigs assembled from a sequenced nucleic acid sample, or the median scaffold length in a set of scaffolds assembled from contigs from a sequenced nucleic acid sample” (see paragraph [0158] of US 2018/0119203 A1, which is US publication of this instant case), the control nucleic acid is not a structure limitation of claim 47 and can be any kind of nucleic acid molecule from a sample subjected to the degradation without the contacting, and the contigs taught by Green, JR et al., have a N50, Green, JR et al., must disclose that the assembled contig sequence has an N50 at least two times greater than the N50 of an assembled contig sequence of a control nucleic acid molecule subjected to the degradation without the contacting as recited in claim 47. 
Green, JR et al., do not disclose permitting degradation of the nucleic acid for at least 6 months as recited in claim 47 wherein the degradation comprises non-enzymatic degradation as recited in claim 48, the degradation comprises fragmentation as recited in claim 51, and exposed ends of the nucleic acid molecule are ligated at least 12 months after the at least one nucleic acid complex is formed as recited in claim 62. 
Wu et al., teach that degradation of genomic DNA to its fragments has been seen after the genomic DNA is stored at room temperature for 9 months (see summary). 
Zeligs teaches that nuclear DNA is protected from oxidative damage by surrounding histone proteins (paragraph [0015]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 47, 48, 51 and 62 by storing the nuclei acids of the least one nucleic acid complex recited in claim 47 at room temperature for at least 12 month such that degradation of the nucleic acid is permitted for at least 6 months, the degradation comprises non-enzymatic degradation (ie., oxidation by air), the degradation comprises fragmentation, and exposed ends of the nucleic acid molecule are ligated at least 12 months after the at least one nucleic acid complex is formed in view of prior arts of Green, JR et al., Wu et al., and Zeligs.  One having ordinary skill in the art would have been motivated to do so because Wu et al., have shown that degradation of genomic DNA to its fragments has been seen after the genomic DNA is stored at room temperature for 9 months (see summary), Zeligs has shown that nuclear DNA is protected from oxidative damage by surrounding histone proteins (paragraph [0015]) and one having ordinary skill in the art at the time the invention was made would decide when the nucleic acid molecule would be used for later analysis after it has been cross-linked and a storage condition based on his or her experimental requirement.  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 47, 48, 51, and 62 in view of prior arts of Green, JR et al., Wu et al., and Zeligs in order to test whether physical linkage information of the nucleic acid molecule in the at least one nucleic acid complex can be preserved (ie., by checking the degradation of the nucleic acids in cross-linked nucleic acid-histone complexes) after storing the nucleic acid molecule in the at least one nucleic acid complex at room temperature for at least 12 month. 

Claims 47, 48, 51, 53, 55, 59, 62-65, and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Rokhsar et al., (US 2016/0312213 A1, priority date: December 11, 2013) and Wu et al., and Zeligs. 
Regarding claims 47, 53, 55, 59, 60, 63-66, and 68-70, Rokhsar et al., teach a method of analyzing a nucleic acid sample, the method comprising: obtaining a sample comprising a nucleic acid molecule, contacting the sample to a population of nucleic acid binding moieties (eg., histones) to form at least one nucleic acid complex (ie., a reconstituted chromatin), reacting the at least one nucleic acid complex to a cross-linking agent (eg., formaldehyde) such that physical linkage information of the nucleic acid molecule from the sample is preserved (ie., without loss of physical linkage or phase information of its sequence constituents); analyzing by sequencing the nucleic acids of the cross-linked nucleic acid complex to obtain physical linkage information of the nucleic acid molecule (eg., sequencing the ligated-tagged fragment to obtain a sequence read), and assigning the physical linkage information to an assembled contig sequence as recited in claim 47, further comprising, prior to the analyzing step, ligating exposed ends of the nucleic acid molecule to one another as recited in claim 53, said sequencing the nucleic acid molecule from the sample generates read pair data that spans a genomic distance of at least 100 kilobases (kb) (eg.,150,000,000 sequencing reads) as recited in claim 55, the nucleic acid molecule is bound with reconstituted chromatin as recited in claim 59, the cross-linking is conducted with formaldehyde as recited in claim 63, the sample comprises a tissue sample as recited in claim 64, the tissue sample is a cancer tissue sample as recited in claim 65, further comprising obtaining contig information of the nucleic acid molecule, and using the physical linkage information in assembling the contig information into one or more scaffolds as recited in claim 68, the physical linkage information comprises long-range structure information relevant to the structure or relative position of fragments or features that are separated by at least 10 kilobases (kb) as recited in claim 69, and the physical linkage information comprises phasing information as recited in claim 70 (see paragraphs [0004] to [0010], [0028], [0030], [0035], [0038], [0041], [0046], [0052], [0053], [0062], [0077], [0099], [0102], [0107], [0117], [0223], and [0238], and claims 1-5, 22, 24-26, 29, and 55-91). Since the specification defines “N50” as “the size or other value used to measure the median member of a set of members, such as the median nucleic acid length in a nucleic acid sample, or the median contig length in a set of contigs assembled from a sequenced nucleic acid sample, or the median scaffold length in a set of scaffolds assembled from contigs from a sequenced nucleic acid sample” (see paragraph [0158] of US 2018/0119203 A1, which is US publication of this instant case), the control nucleic acid is not a structure limitation of claim 47 and can be any kind of nucleic acid molecule from a sample subjected to the degradation without the contacting, and the contigs taught by Rokhsar et al., have a N50, Rokhsar et al., must disclose that the assembled contig sequence has an N50 at least two times greater than the N50 of an assembled contig sequence of a control nucleic acid molecule subjected to the degradation without the contacting as recited in claim 47. 
Rokhsar et al., do not disclose permitting degradation of the nucleic acid for at least 6 months as recited in claim 47 wherein the degradation comprises non-enzymatic degradation as recited in claim 48, the degradation comprises fragmentation as recited in claim 51, and exposed ends of the nucleic acid molecule are ligated at least 12 months after the at least one nucleic acid complex is formed as recited in claim 62. 
Wu et al., teach that degradation of genomic DNA to its fragments has been seen after the genomic DNA is stored at room temperature for 9 months (see summary). 
Zeligs teaches that nuclear DNA is protected from oxidative damage by surrounding histone proteins (paragraph [0015]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 47, 48, 51 and 62 by storing the nuclei acids of the least one nucleic acid complex recited in claim 47 at room temperature for at least 12 month such that degradation of the nucleic acid is permitted for at least 6 months, the degradation comprises non-enzymatic degradation (ie., oxidation by air), the degradation comprises fragmentation, and exposed ends of the nucleic acid molecule are ligated at least 12 months after the at least one nucleic acid complex is formed in view of prior arts of Rokhsar et al., Wu et al., and Zeligs.  One having ordinary skill in the art would have been motivated to do so because Wu et al., have shown that degradation of genomic DNA to its fragments has been seen after the genomic DNA is stored at room temperature for 9 months (see summary), Zeligs has shown that nuclear DNA is protected from oxidative damage by surrounding histone proteins (paragraph [0015]) and one having ordinary skill in the art at the time the invention was made would decide when the nucleic acid molecule would be used for later analysis after it has been cross-linked and a storage condition based on his or her experimental requirement.  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 47, 48, 51, and 62 in view of prior arts of Rokhsar et al., Wu et al., and Zeligs in order to test whether physical linkage information of the nucleic acid molecule in the at least one nucleic acid complex can be preserved (ie., by checking the degradation of the nucleic acids in cross-linked nucleic acid-histone complexes) after storing the nucleic acid molecule in the at least one nucleic acid complex at room temperature for at least 12 month. 

Response to Arguments
12.	Applicant’s arguments with respect to claims 47, 48, 51, 53, 55, 57-60, 62-66, and 68-70 
have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	No claim is allowed. 
15.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 30, 2021